REHEARING EN BANC GRANTED BY ORDER FILED 10/10/96;
UNPUBLISHED OPINION FILED 7/23/96 IS VACATED BY
UNPUBLISHED ORDER.
                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                                            FILED:    October 10, 1996


                               No. 95-6603
                        (CR-90-54-WS, CA-93-357)


WILLIE REYNOLDS,

                                             Petitioner - Appellant,


            versus

UNITED STATES OF AMERICA,

                                              Respondent - Appellee.




                               O R D E R



     The appellant's petition for rehearing and suggestion for

rehearing en banc were submitted to this Court; the appellee

submitted a response to the petition.
     Upon consideration of the parties' submissions, the Court

GRANTS the petition for rehearing and VACATES its judgment of July

23, 1996.    Further, the judgment of the district court regarding

the appellant's fourth claim, pertaining to his conviction of the

charge specified in Count Two of the Indictment, is VACATED and

REMANDED to the district court for further consideration in light


                                   2
of Bailey v. United States, 116 S. Ct. 501 (1995), United States v.
Hawthorne, 94 F.2d 118 (4th Cir. 1996), and United States v. Smith,

94 F.2d 122 (4th Cir. 1996).

     The judgment of the district court regarding the appellant's

remaining claims is AFFIRMED.

     Entered at the direction of Judge Hall, with the concurrence

of Judge Murnaghan and Judge Niemeyer.


                         For the Court,



                                /s/ Patricia S. Connor
                                          Clerk




                                 3
                              UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-6603



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIE REYNOLDS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
District Judge. (CR-90-54-WS, CA-93-357)


Submitted:   March 12, 1996                 Decided:   July 23, 1996


Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Willie Reynolds, Appellant Pro Se. Paul Alexander Weinman, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   4
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Reynolds,
Nos. CR-90-54-WS; CA-93-357 (M.D.N.C. Mar. 31, 1995). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                5